 

October 4, 2005

 

Richard Surratt

8208 Dunsinane Court

McLean, Virginia 22102

(571) 432-7776

 

Dear Richard:

 

All of us at ProQuest Company have enjoyed meeting with you and discussing our
future business opportunities. We are convinced that you will bring real
strength to our team and make significant contributions toward the success of
our company.

 

Therefore, I am pleased to extend our offer of employment to you, reporting
directly to me. Your employment will begin November 2, 2005 and you will be
appointed to the position of Senior Vice President & Chief Financial Officer on
November 11, 2005.

 

Our offer is comprised of the following elements:

 

•

You will be paid a base salary of $11,528.46 bi-weekly ($ 300,000.00 if
annualized).

 

•

As a key executive you will be eligible to participate in our Financial Bonus
Plan at 50% of your base salary for on target performance. This bonus is capped
at 200 percent of target and represents significant potential if the company
over-achieves its targets. Your bonus participation will be pro-rated by month
as of your start date.

 

•

You will receive an initial three- year grant totaling 175,000 options on
ProQuest Company stock. These options will be awarded on your start date, and
priced as of market close on that date, but in no event at a price below $30.97
per share. They are subject to both price and service vesting as described in
the attached option agreement. Your likely next consideration for a grant would
be after October 2008. Nonetheless, the Compensation Committee and CEO have
flexibility to make compensation decisions based on performance at any time.

 

•

You will receive a grant of restricted stock valued at $200,000 based on
ProQuest Company’s stock price as of market close on your start date. This grant
is intended to provide alternate value to benefits you may forfeit in your
resignation from your current employer and to align you with the investors and
strategy of ProQuest Company. Vesting on the restricted stock is 50% after two
years of service and 50% after three years of service

 

•

You will be eligible for relocation benefits as detailed in the attached Senior
Management Homeowner Relocation Plan summary. This benefit must be reimbursed to
the company if you leave within the first 12 months of employment.

 

 

 


--------------------------------------------------------------------------------



 

 

•

You will receive a monthly allowance of $926 for the business use of your
personal car. This monthly allowance commences on your start date.

 

•

You will be eligible for the executive perquisite benefit of up to a maximum of
$7,000 annually.

 

•

You will be eligible for four weeks of annual vacation, accrued at 13.33 hours
per month.

 

•

You will be eligible to participate in the company’s benefits program, which
includes our group insurance plan, a 401(k) profit sharing plan, for which you
are immediately eligible, the Executive Deferred Compensation plan (enrollment
needs to be completed within 30 days of your start date), and our executive LTD
plan at our group rate. ProQuest reserves the right to modify, suspend or
terminate these plans at its discretion.

 

•

Effective January 1, 2006 you will be eligible to participate in the ProQuest
Supplemental Executive Retirement Plan (SERP)-currently a contribution equal to
15% of base + bonus earnings for the calendar year, contributed to the EDCP
above. Plan provisions apply, enclosed.

 

•

Should you be involuntarily terminated by Proquest Company for reasons other
than cause, you will be eligible for twelve months of base pay, paid as
severance, contingent upon your signing a severance agreement and general
release provided by the Company. This severance is in lieu of any other
severance or separation pay you may be entitled to under Proquest Company
policy.

 

By accepting our offer and signing this letter you affirm that:

 

You have the full right and authority to perform any services required of you in
your position as a Chief Financial Officer.

 

By performing such services you are not breaching any contract or legal
obligation you owe to any third party.

 

You will not disclose to ProQuest any confidential information of any third
party.

 

 

 


--------------------------------------------------------------------------------



 

 



You will be required to sign an agreement to protect ProQuest Company
confidential information that includes certain non-compete and non-disclosure
provisions. A copy of this document is enclosed for your review and you will be
asked to sign a copy to on your first day. Your employment with ProQuest is “at
will”.

 

In addition, you understand that:

 

This job offer is contingent upon our receipt from you of a complete and signed
application.

 

This offer is also contingent upon your satisfactory completion of a drug
screening test before your starting date. Please contact Quest Diagnostics at
800-377-8448 for directions to a clinic near your home for the drug test. You
will need to bring along the enclosed form to your appointment. Please follow up
with Donna Smith at 734-997-4913 or Linda Longo-Kazanova in Human Resources
regarding the application or any other outstanding matter.

 

This offer is further contingent upon your providing us with verification of
your identity and ability to work legally for ProQuest in the United States. A
Human Resources representative will be conducting orientation with you during
your first week of work. Please bring a copy of your 1) driver’s license and 2)
social security card or birth certificate on your first day for us to verify
work eligibility in accordance with federal immigration laws. Please refer to
the attached I-9 form for a list of other acceptable documentation and be
prepared to offer items from this list as part of our hiring process on your
first day.

 

We recommend that you retain one copy of these materials for your records. We
request a response to our offer by 10/6/05. Should you have any questions,
please feel free to contact Linda Longo-Kazanova at 734 997-4913.

 

Once again, we are excited to have you join us and look forward to working with
you and having you share in ProQuest's success.

 

Sincerely,

 

/s/ Alan Aldworth

 

Alan Aldworth

Chairman and CEO

 

Please sign as your acceptance and fax to Linda Longo-Kazanova, Sr. Vice
President of Human Resources & Business Optimization @ 734 997-4289

 

 

 


--------------------------------------------------------------------------------



 

 

 

Offer Accepted:

/s/ Richard Surratt              

October 6, 2005

 

Signature

Date

 

 

 

Cc: Linda Longo-Kazanova

 

 

 

 

 

 